DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2018, 04/16/2019, 08/29/2019, and 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al. (Pub. No. US 2015/0155614 A1) hereafter referred to as Youn.

Regarding claim 1, Youn discloses:
A middle frame assembly (See Fig. 4, 6, 8, 9, 13, and 14 – 300), comprising: 

    PNG
    media_image1.png
    732
    409
    media_image1.png
    Greyscale

a middle frame comprising a metal substrate (See Fig. 4, 6, 8, 9, 13, and 14 – 300); and 
an antenna radiator disposed at a fringe of the metal substrate (See [0220] – second edge member 322), 


Regarding claim 2, Youn discloses:
wherein the escape space comprises at least one escape slot defined in the antenna radiator, and the at least one escape slot extends through the antenna radiator (See Fig. 14 above depicting an escape space located between radiators 321 and 322 and further defined by 219). 

Regarding claim 3, Youn discloses:
wherein the escape space comprises a first bottom wall and two side walls cooperatively defining the at least one escape slot (See Fig. 14 depicting 219 as defining a space comprising a first bottom wall and two side walls that define the escape slot between 321 and 322); and 
a step structure is formed on the first bottom wall (See Fig. 14 depicting step type notch shapes to the bottom of the escape space between 321 and 322 wherein 219 fits the step type shapes exactly). 

Regarding claim 4 Youn discloses:
wherein the step structure comprises a first step located close to one of the two side walls and a second step located close to the other of the two side walls (See Fig. 14 depicting a step type notch shape on both sides of the bottom of the escape space between 321 and 322 wherein 219 fits the step type shapes exactly). 

Regarding claim 5, Youn discloses:


Regarding claim 6, Youn discloses:
wherein the metal substrate defines a receiving slot which is communicated to the at least one escape slot (See Fig. 14 depicting portion 300 comprising substrate 320 wherein 320 comprises portions 321 and 322 defining a receiving slot). 

Regarding claim 7, Youn discloses:
wherein the escape space comprises a first bottom wall and two side walls cooperatively defining the at least one escape slot; and a second bottom wall of the receiving slot is located in a same plane as the first bottom wall of the at least one escape slot (See Fig. 14 depicting a second bottom wall 202 located in a same plane as the first bottom wall of the escape slot located between 321 and 322). 

Regarding claim 8, Youn discloses:
wherein the escape space comprises at least one escape hole defined in the antenna radiator, and the at least one escape hole extends through the antenna radiator (See Fig. 14 above depicting an escape space located between radiators 321 and 322 and further defined by 219). 

Regarding claim 9, Youn discloses:


Regarding claim 10, Youn discloses:
wherein the antenna radiator and the metal substrate are integrally formed (See Fig. 14 depicting portion 300 comprising substrate 320 wherein 320 comprises portions 321 and 322 defining a receiving slot and integrally formed). 

Regarding claim 12, Youn discloses:
a non-metal substrate fixedly connected to the metal substrate (See Fig. 14 depicting substrate 202 fixedly connected to metal substrate 300 wherein 300 comprises 321 and 322.  See also [0126] – rear case 202 may accommodate various components therein. Such cases may be formed by injection-molded synthetic resin).  It is well known to one of ordinary skill in the art at the time of filing that injection-molded synthetic resin is a non-metal substance. 

Regarding claim 13, Youn discloses:
A middle frame assembly (See Fig. 4, 6, 8, 9, 13, and 14 – 300), comprising: 

an antenna radiator integrally connecting to the fringe portion such that the fringe portion and the antenna radiator constitute an outer frame surrounding the metal substrate (See [0220] – second edge member 322); 
wherein the antenna radiator defines an escape space through the antenna radiator, and the escape space is configured to receive a functional component (See Fig. 14 – 322, 219 and 219a). 

Regarding claim 15, Youn discloses:
wherein the escape space comprises at least one escape slot (See Fig. 14 above depicting an escape space located between radiators 321 and 322 and further defined by 219). 

Regarding claim 16, Youn discloses:
wherein the metal substrate defines a receiving slot, and a bottom wall of the receiving slot is substantially flush with a bottom wall of the at least one escape slot (See Fig. 14 depicting 219 as defining a receiving slot space comprising a first bottom wall and two side walls that define the escape slot between 321 and 322 and are depicted as substantially flush to the metal substrate). 

Regarding claim 17, Youn discloses:
wherein the escape space comprises at least one escape hole (See Fig. 14 depicting portion 300 comprising substrate 320 wherein 320 comprises portions 321 and 322 defining an “escape hole” between them). 

Regarding claim 18, Youn discloses:

a middle frame comprising a metal substrate (See Fig. 4, 6, 8, 9, 13, and 14 – 300) and a fringe portion surrounding partially the metal substrate (See Fig. 14 depicting a fringe portion on substrate 300); and 
an antenna radiator connecting to the fringe portion such that the fringe portion and the antenna radiator constitute an outer frame surrounding the metal substrate (See [0220] – second edge member 322 and 321); 
wherein the antenna radiator defines an escape space through the antenna radiator (See Fig. 14 – 321 and 322 receive 219 and 219a; an escape space is defined between antenna portions 321 and 322). 

Regarding claim 19, Youn discloses:
further comprising a functional component received in the escape space (See Fig. 14 – space depicted between antenna portions 321 and 322; functional component 219 and 219a received in the space). 

Regarding claim 20, Youn discloses:
wherein the middle frame and the antenna radiator are integrally connected (See Fig. 14 depicting portion 300 comprising substrate 320 wherein 320 comprises portions 321 and 322 defining a receiving slot and integrally formed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (Pub. No. US 2015/0155614 A1) hereafter referred to as Youn, and further in view of Grange et al. (Pub. No. US 2014/0043199 A1) hereafter referred to as Grange.

Regarding claims 11 and 14, Youn teaches:
wherein the antenna radiator is made of an alloy (See [0225] – member 340 may be made of a material such as stainless steel or an aluminum alloy), and
Youn does not specifically teach:
wherein the antenna radiator is made of magnesium alloy,
However, Grange teaches:
wherein the antenna radiator is made of magnesium alloy (See [0080] – antiferromagnetic sub-layer is for example made of a manganese alloy and notably of a manganese and nickel alloy).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna device comprising a substrate made of magnesium alloy.  Motivation to combine the references stems from the desire to improve coupling performance of the device.  See also [0080] – presence of the antiferromagnetic layer makes it possible to create an exchange coupling so that the material is autopolarized and thus does not require the presence therefore of an artificial exterior magnetic field. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.